NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

COMPREHENSIVE CARE                           )
CORPORATION,                                 )
                                             )
              Appellant,                     )
                                             )
v.                                           )      Case No. 2D17-1433
                                             )
DR. JERRY KATZMAN; PEGGY                     )
HUSTED; DAMIAN & VALORI, LLP; a              )
Florida limited liability partnership; and   )
MINTZ LEVIN COHN FERRIS                      )
GLOVSKY AND POPEO, P.C.,                     )
                                             )
              Appellees.                     )
                                             )

Opinion filed September 21, 2018.

Appeal from the Circuit Court for
Hillsborough County; Steven Scott
Stephens, Judge.

Ceci C. Berman and Joseph T. Eagleton of
Brannock & Humphries, Tampa, for
Appellant.

Melanie E. Damian, Mary Claire
Espenkotter, and Russell Landy of Damian
& Valori LLP, Miami, for Appellees.

PER CURIAM.


              Affirmed.


VILLANTI, SLEET, and ATKINSON, JJ., Concur.